Citation Nr: 1636128	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  06-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. M., the Veteran's cousin


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from June 1995 to September 1995 and on active duty from January 2003 to April 2004.  The Veteran had service in Southwest Asia from April 2003 to March 2004, and was awarded a Purple Heart Medal and Combat Infantryman Badge.  The Veteran also had subsequent Army National Guard service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was before the Board in October 2010, January 2013, October 2013, and May 2015, when it was remanded for additional development.  

The May 2014 remand also remanded the issue of entitlement to service connection for a right knee disability.  In a September 2015 rating decision, the RO granted that claim.  Thus that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file indicates there may be outstanding VA medical records.  The most recent VA medical records on file are dated in October 2013; however, a May 2014 rating decision indicated that the RO reviewed electronic VA medical records dated up to May 2014.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain those outstanding treatment records.

Further, during his July 2013 VA QTC foot examination, the Veteran reported being diagnosed with right foot extensor tendonitis, which he said existed since 2006.  See July 2013 VA QTC Examination Report, pg. 4.  Review of the available medical records does not confirm a diagnosis of the reported condition.  Thus, the RO should request the Veteran identify and authorize the release of any sources of private treatment he has received for his claimed bilateral foot disorder.  

The Board's previous remands have focused on whether the Veteran's bilateral foot disabilities, including diagnoses of bilateral adductus, bilateral foot strain, and pes planus, were related to the Veteran's period of active service.  

With respect to pes planus, the Veteran's April 1995 enlistment examination indicated that the Veteran had clinically abnormal feet, with a notation of "mild FFW symptoms" (flat feet with symptoms).  Thus, the presumption of soundness does not apply to the Veteran's claim for that condition.  Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Veteran bears the burden of showing that his preexisting condition worsened in service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

The threshold question, therefore, is whether the evidence shows there was an increase in disability during service.  The Veteran's service treatment records do not indicate the receipt of treatment for pes planus.  A March 2003 report of medical examination and medical history note the Veteran's feet were clinically normal and that he denied foot trouble.  However, a March 2004 examination noted the Veteran's pes planus, and the physician advised the Veteran to followup with podiatry.  The examination report also contained a Physical Profile Serial System (PULHES) note showing the Veteran was assigned a "2" for his lower extremities.  The Veteran denied foot trouble on a March 2004 report of medical history.  Additionally, a report of examination from January 2005 show that the Veteran's feet were clinically normal, had normal arch, and that he was assigned a "1" for his lower extremities; the Veteran also denied foot trouble on a January 2005 report of medical history.  

Given the evidence of record, an opinion should be obtained on whether the Veteran's preexisting pes planus was aggravated by his active military service.

For the purposes of the medical opinion requested below, the examiner should presume that the Veteran has pes planus - the pertinent inquiry is whether his pes planus was aggravated beyond the normal progress of the disease during his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for any diagnosed foot disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed bilateral foot disorder.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above development has been completed to the extent possible and any records received have been associated with the electronic claims file, review the records and procure English translations of any records that are written in Spanish or any other language.

4.  Thereafter, the Veteran should be afforded a VA examination with an appropriate physician with the requisite medical expertise to determine the nature of any diagnosed foot disorder.  The claims file must be made available to and be reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and review of the electronic claims file, the examiner should provide responses to the following:

a.  Identify any foot disorder, including dorsal strain and foot adductus, that has been present at any time since June 2005, even if the disorder has subsequently resolved.

b.  For pes planus, which the examiner must presume preexisted service and has been present during the appeal period, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's pes planus was aggravated (i.e., chronically worsened in severity) beyond the natural progression of the disorder during active service?

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."  If aggravation is found, please identify, to the extent possible, (1) the baseline level of disorder prior to the aggravation and (2) determine what degree of additional impairment is attributable to aggravation of the pes planus by the Veteran's active duty service.

c.  For all other diagnosed foot disorders, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed foot disorder is related to active service.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shineski, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against the claim.

5.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




